Fourth Court of Appeals
                               San Antonio, Texas
                                   September 19, 2016

                                   No. 04-16-00172-CV

                               Susan Lori WIEDENFELD,
                                       Appellant

                                            v.

                               Charles Alan MARKGRAF,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-12374
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED IN PART.
Appellee's brief is due on or before October 17, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court